DETAILED ACTION 
The present application, filed on 12/12/2019 is being examined under the AIA  first inventor to file provisions. 

The prosecution of this application has been transferred to a different examiner
		
The following is a second non-final Office Action in response to Applicant’s amendments filed on 5/23/2022. 
a.  Claims 1, 15, 19 are amended
b.  Claims 2, 16, 20 are cancelled

Overall, Claims 1, 3-15, 17-19 are pending and have been considered below.


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-15, 17-19 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 15 and Claim 19 and the therefrom dependent claims are directed respectively to a computer implemented method, to a system and to computer executable instructions stored on a non-transitory storage medium. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1, (which is repeated in Claims 15, 19) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: obtaining data describing the computational status of each autonomous vehicle; evaluating, by the computing system, a complexity associated; determining the current or forecasted computational load. 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting “by the computing system,” nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “by the computing system” language, “obtaining data” in the context of this claim encompasses the user mentally of verbally obtaining data. Similarly, the limitation of “evaluating a complexity”, as drafted, is a process that, under its broadest reasonable interpretation, covers a user mentally or verbally making an evaluation, but for the recitation of generic computer components. Further, but for the “by the computing system” language, “determining” in the context of this claim encompasses the user assessing how much resources the receiver would need, based on the previously evaluated complexity. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the “Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: obtaining data; determining an amount of excess computational capacity; allocating at least a portion of the amount of excess computational capacity. 
When considered individually, these additional claim elements represent general receipt, transmission and general computation claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Additional remaining claim elements are: the computational status; the amount of excess computation capacity. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. one or more processors; one or more memories are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: obtaining data; determining an amount of excess computational capacity; allocating at least a portion of the amount of excess computational capacity. 
When considered individually, these additional claim elements represent general receipt, transmission and general claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the computational status; the amount of excess computation capacity. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: one or more processors; one or more memories. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 4 (which is repeated in Claim 17) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determining a base route; determining alternative routes; evaluating the computational load difference; determining an estimated gain; selecting a route. These process steps have been evaluated as part of the analysis at Step 2A Prong Two and found to be directed to an abstract idea. 
Dependent Claim 5 (which is repeated in Claim 18) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: presenting route selection information; selecting a route. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data” “sorting information” i.e. comparing data, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 6 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determining a difference in travel time; presenting route selection information. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data” “sorting information” i.e. comparing data, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 7 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determining a base cost; determining a modified cost; presenting the base cost and a modified cost; selecting a route. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data” “sorting information” i.e. comparing data, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 8 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determine a travel time difference; selecting a route. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data” “sorting information” i.e. comparing data, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 
Dependent Claim 9 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determining an estimated gain; modifying a route cost. When considered individually, these additional claim elements represent general receipt, transmission and general calculation claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (see MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 10 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: pooling the amount of excess computational capacity. Claim 9 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determining an estimated gain; modifying a route cost. When considered individually, these additional claim elements represent general receipt, transmission and general calculation claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (see MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 14 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determining an actual gain; distributing some of the actual gain. When considered individually, these additional claim elements are comparable to “sorting information” i.e. comparing data, “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claims 3, 11-13 are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the navigating complexity; the processing; the gain estimation. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig1, [0053]-[0075] and fig9, [0111]-[0116] including among others: vehicle computing system; operations computing system; remote computing system; computing system. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1, 3-15, 17-19 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claims 1, 3-14 are rejected under 35 U.S.C 101 because the claimed invention is directed to nonstatutory subject matter. 
Claims 1, 3-14 are directed to a method as a series of mental steps.  In order for a series of steps to be considered a proper process under § 101, a claimed process must either: (1) be tied to a particular machine (such as a particular apparatus) or (2) transform underlying subject matter (such as an article or materials).  Diamond v. Diehr, 450 U.S. 175, 184 (1981); Parker v. Flook, 437 U.S. 584, 588 n.9 (1978); Gottschalk v. Benson, 409 U.S. 63, 70 (1972).  
Thus, to qualify as patent eligible, these processes must positively recite the particular machine to which it is tied (e.g., by identifying the apparatus that accomplishes the method steps), or positively recite the subject matter that is being transformed (e.g., by identifying the product or material that is changed to a different state).  
Claims 1, 3-14 identify neither the apparatus performing the recited steps nor any transformation of underlying materials, and accordingly are directed to non-statutory subject matter.


Claims 15, 17-18 are rejected under 35 U.S.C 101 because the claimed invention is directed to nonstatutory subject matter.

Regarding claims 15, 17-18, the Applicant recites a system for resource allocation for autonomous vehicles.  However, Applicant, in light of the Specification, has failed to properly define such system in terms of its tangible components.  A claim that includes terms that imply that the invention is directed toward a system or product, but fails to include tangible limitations in accordance with its broadest reasonable interpretation is not limited to a practical application, but rather wholly embraces or encompasses the concept upon which the invention is based and is therefore impermissible.  Accordingly, Applicant may overcome such rejections under 35 U.S.C. § 101 by reciting the tangible components that make up the claimed system or product.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-14  are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claims 1, 4010, 12, 14 – the claims recite “by the computing system.” There is insufficient antecedent basis for the computing system.

The remainder of the claims are rejected by virtue of dependency. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-15, 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stephens et al (US 2021/0114472), in view of Cabral (US 2011/0264366).  
Regarding Claims 1, 15, 19 – Stephens discloses: A method for variably allocating autonomous vehicle compute power, the method comprising: 
	obtaining data describing a computational status of each autonomous vehicle of one or more autonomous vehicles, the computational status describing a current or forecasted computational load; {see at least [0026] smart devices may comprise one or more autonomous vehicles [0027] “smart devices 100 may include sensors and processing power enabling autonomous or semi-autonomous operation. For example, smart devices 100 may include high resolution cameras and numerous processors capable of performing various real-time or near real-time image processing operations (e.g., edge finding, object detection) that are useful for self-parking, self-navigation and collision avoidance. As noted above, this significant processing power can increase the cost of smart devices 100 and yet typically remains unused or under-utilized” [0031] “management server 150 is configured to periodically send a “ready for work” query message 272 to smart device 120A to inquire as to whether smart device 120A is in a ready for work state. Smart device 120A may be configured to respond with one or more “ready for work” messages 274 if smart device 120A is available and ready to work on additional compute tasks. Ready for work messages 274 may include additional information about the current status of smart device 120A (e.g. the temperature of the ambient air by smart device 120A, the temperature of one or more components within smart device 120A, power supply 260 status, and smart device 120A's location)”}    
determining an amount of excess computational capacity of each autonomous vehicle of the one or more autonomous vehicles, the amount of excess computational capacity for each autonomous vehicle of the one or more autonomous vehicles based at least in part on the computational status of the autonomous vehicle and a total computational capacity of the autonomous vehicle; {see at least [0012] “The method may further comprise selecting the compute task from a plurality of blockchain networks based on a predicted reward. A current route for the vehicle may be determined. A determination of whether or not the battery's charge level will exceed the predetermined threshold on the current route can also be made. If the predetermined threshold will be exceeded without executing the compute task (e.g., the battery's maximum capacity will be exceeded), then the computing cores may execute the compute task to make beneficial use of the potentially wasted energy.” [0058] “Compute manager 790 may be configured to cause the compute task to be executed by computing cores 220 if battery 710 and/or battery 780 are above a predetermined threshold. In one example embodiment, this predetermined threshold is 80 percent or 90 percent of capacity, but other thresholds are possible and contemplated. For example, in another embodiment, the threshold is the standard “full” charge level of battery 710.”}    
allocating at least a portion of the amount of excess computational capacity of each autonomous vehicle of the one or more autonomous vehicles to processing operations associated with participation in a distributed ledger; {see at least [0035] “In response to ready for work messages 274 (or after a subsequent ready for work determination as noted above), management server 150 may be configured to send selected compute tasks 276 to smart device 120A via network connections 160. Compute tasks 276 may be selected from one or more sources. For example, compute tasks 276 may be selected from one or more blockchain networks 282 or mining pools 283. One example of this type of compute task 276 is calculating hashes that meet a specified level of difficulty for the particular blockchain network 282. Another example is script-based proof of work used by cryptocurrencies such as Litecoin. These types of compute tasks are common for cryptocurrency blockchain networks such as Bitcoin that are based on proof of work principles. Management server 150 may be configured to select compute task 276 directly from one or more blockchain networks 282 (e.g., Bitcoin, Ethereum, Litecoin) or indirectly through mining pools 283.” (blockchain reads on distributed ledger)}   
wherein each autonomous vehicle of the one or more autonomous vehicles is configured to navigate a current or forecasted route; and {see at least [0062] “the method includes determining or predicting the current route of the vehicle (step 850). The route may be obtained from a destination entered into the vehicle's navigation system, or by examining past driving history.”}   
obtaining, by the computing system, data describing the computational status of each autonomous vehicle of one or more autonomous vehicles comprises, {see at least [0025], [0026], [0031]}   
for each autonomous vehicle:
evaluating, by the computing system, a complexity associated with navigating the current or forecasted route; and {see at least [0065] “Turning to FIG. 8, a chart illustrating another example of efficient computing is shown. In this example, by determining the current route of the vehicle, more compute tasks are able to be efficiently executed. This is accomplished by starting execution earlier, e.g., during time periods 1020, 1030, and 1040. In this embodiment, if a predetermined threshold battery charge level (e.g. max battery level 922 in this example) is predicted to be met or exceeded based on the current charge level and the current route, then compute tasks may be beneficially executed. In some embodiments, the rates of increase and decrease in battery charge level used in this prediction may be determined using the vehicle's past battery charge and discharge data for routes having similar posted speed limits and elevation changes to the current route. Additional factors such as the level of traffic on the current route, the ambient temperature, altitude, heating and air conditioning system settings, and even window positions may also be used in some embodiments to improve the accuracy of the estimated rate of increase and decrease in battery charge level.”}   
determining, by the computing system, the current or forecasted computational load of the autonomous vehicle … {see at least [0008]-0010] the compute manager determines a current route (reads on determining the computational load based on certain route conditions)}  

Stephens does not disclose, however, Cabral discloses: 
… based at least in part on the complexity associated with navigating the current or forecasted route. {see at least fig1, rc156, [0036] traffic database; [0060] travel time encompasses route complexity … “navigation system 100 may use distance information, traffic information, speed limit information, intersection information, weather information, car pool lane information, as well as any other kind of information that may be used to estimate travel times on a route.” (“distance information, traffic information, speed limit information, intersection information, weather information, car pool lane information, as well as any other kind of information” reads on route complexity}

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Stephens to include the elements of Cabral.  One would have been motivated to do so, in order to better estimate the computational load before and/or during driving.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Stephens evidently discloses allocating computational capacity to autonomous driving vehicles.  Cabral is merely relied upon to illustrate the functionality of route complexity in the same or similar context.  As best understood by Examiner, since both allocating computational capacity to autonomous driving vehicles, as well as route complexity are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Stephens, as well as Cabral would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Stephens / Cabral.

Regarding Claim 3 – Stephens, Cabral discloses the limitations of Claim 1. Stephens further discloses:
	wherein the complexity associated with navigating the current or forecasted route is based at least in part on one or more driving maneuvers performed in the route. {see at least [0061] “In one embodiment, if the battery is above a predetermined threshold (step 840), the compute task or tasks are executed (step 890). For example, if the battery is full or nearly full, then it is likely that additional energy captured from braking [driving maneuver] would go to waste, so executing compute tasks would likely result in efficient processing of those tasks.”; [0057] braking, accelerating (reads on driving maneuvers)}   


Regarding Claims 4, 17 – Stephens, Cabral discloses the limitations of Claims 3, 15. Cabral further discloses:  
	determining, by the computing system, a base route with an associated base route complexity for navigation by an autonomous vehicle of the one or more autonomous vehicles; {see at least [0004]-[0006] retrieving the current route}   
	determining, by the computing system, one or more alternative routes with one or more associated alternative route complexities for navigation by the autonomous vehicle, the one or more alternative route complexities being less complex than the base route complexity; {see at least fig6, rc604, [0060] calculate alternative route … faster (reads on less complex); fig7, rc702-rc714, [0062]-[0066]}   
	evaluating, by the computing system and for each of the one or more alternative routes, a computational load difference between the alternative route and the base route based on a comparison of the alternative route complexity to the base route complexity; {see at least [0060] estimated travel time for current and alternate route; fig1, rc156, [0036] traffic database; [0060] travel time encompasses route complexity … “navigation system 100 may use distance information, traffic information, speed limit information, intersection information, weather information, car pool lane information, as well as any other kind of information that may be used to estimate travel times on a route.” (“distance information, traffic information, speed limit information, intersection information, weather information, car pool lane information, as well as any other kind of information” reads on route complexity; fig7, rc702-rc714, [0062]-[0066]}   
	determining, by the computing system and for each of the one or more alternative routes, an estimated gain associated with the allocation of the computational load difference to processing operations associated with participation in the distributed ledger; and {see at least fig6, rc606, [0061] determine difference in travel time; fig1, rc156, [0036] traffic database; [0060] travel time encompasses route complexity … “navigation system 100 may use distance information, traffic information, speed limit information, intersection information, weather information, car pool lane information, as well as any other kind of information that may be used to estimate travel times on a route.” (“distance information, traffic information, speed limit information, intersection information, weather information, car pool lane information, as well as any other kind of information” reads on route complexity; fig7, rc702-rc714, [0062]-[0066]}   
	selecting, by the computing system, a route from the base route and the one or more alternative routes for navigation by the autonomous vehicle based at least in part on the respective estimated gains associated with each of the one or more alternative routes. {see at least fig6, rc606, [0061] determine difference in travel time; fig1, rc156, [0036] traffic database; [0060] travel time encompasses route complexity … “navigation system 100 may use distance information, traffic information, speed limit information, intersection information, weather information, car pool lane information, as well as any other kind of information that may be used to estimate travel times on a route.” (“distance information, traffic information, speed limit information, intersection information, weather information, car pool lane information, as well as any other kind of information” reads on route complexity; fig7, rc702-rc714, [0062]-[0066]; fig12, fig13, [0076]-[0077]}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Stephens, Cabral to include additional elements of Cabral.  One would have been motivated to do so, in order to provide user with improved alternative(s).  In the instant case, Stephens, Cabral evidently discloses allocating computational capacity to autonomous driving vehicles.  Cabral is merely relied upon to illustrate the additional functionality of selecting an alternative route in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claims 5, 18 – Stephens, Cabral discloses the limitations of Claims 4, 17. Cabral further discloses:  wherein selecting, by the computing system, the route from the base route and the one or more alternative routes comprises: 
	presenting, by the computing system and to a user, route selection information, the route selection information comprising the respective estimated gain associated with each alternative route of the one or more routes; and {see at least fig7, rc702-rc714, [0062]-[0067]; fig12, fig13, [0076]-[0077]}   
	selecting, by the computing system and based on a user selection input, a route from the base route and the one or more alternative routes for navigation by the autonomous vehicle. {see at least fig7, rc702-rc714, [0062]-[0067]; fig12, fig13, [0076]-[0077]}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Stephens, Cabral to include additional elements of Cabral.  One would have been motivated to do so, in order to provide user with improved alternative(s).  In the instant case, Stephens, Cabral evidently discloses allocating computational capacity to autonomous driving vehicles.  Cabral is merely relied upon to illustrate the additional functionality of selecting an alternative route in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 6 – Stephens, Cabral discloses the limitations of Claim 5. Cabral further discloses: wherein presenting, by the computing system and to a user, route selection information comprises: 
	determining, by the computing system, a difference in travel time between the base route and each of the one or more alternative routes; and {see at least fig12, fig13, [0076]-[0077]}  
	presenting, by the computing system and to a user, route selection information, the route selection information comprising the respective estimated gain and the respective difference in travel time associated with each alternative route of the one or more routes. {see at least fig12, fig13, [0076]-[0077]}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Stephens, Cabral to include additional elements of Cabral.  One would have been motivated to do so, in order to provide user with improved alternative(s).  In the instant case, Stephens, Cabral evidently discloses allocating computational capacity to autonomous driving vehicles.  Cabral is merely relied upon to illustrate the additional functionality of selecting an alternative route in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 7 – Stephens, Cabral discloses the limitations of Claim 4. Cabral further discloses: wherein selecting, by the computing system, a route from the base route and the one or more alternative routes comprises: 
	determining, by the computing system, a base cost associated with a base route; {see at least fig12, fig13, [0076]-[0077], (based on the broadest reasonable interpretation requirement (see MPEP 2111), Examiner construes distances and travel time as being indicative of costs in a direct proportion); fig4, [0053] minimize energy consumption for gasoline vehicles (reads on reducing costs)}   
	determining, by the computing system, a modified cost associated with each alternative route based on the respective gain for each alternative route; {see at least fig12, fig13, [0076]-[0077], (based on the broadest reasonable interpretation requirement (see MPEP 2111), Examiner construes distances and travel time as being indicative of costs in a direct proportion); fig4, [0053] minimize energy consumption for gasoline vehicles (reads on reducing costs)}   
	presenting, by the computing system and to a user, the base cost associated with the base route and the modified cost associated with each alternative route; and {see at least fig12, fig13, [0076]-[0077], (based on the broadest reasonable interpretation requirement (see MPEP 2111), Examiner construes distances and travel time as being indicative of costs in a direct proportion); fig4, [0053] minimize energy consumption for gasoline vehicles (reads on reducing costs)}   
	selecting, by the computing system and based on a user selection input, a route from the base route and the one or more alternative routes for navigation by the autonomous vehicle. {see at least fig12, fig13, [0076]-[0077], (based on the broadest reasonable interpretation requirement (see MPEP 2111), Examiner construes distances and travel time as being indicative of costs in a direct proportion); fig4, [0053] minimize energy consumption for gasoline vehicles (reads on reducing costs)}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Stephens, Cabral to include additional elements of Cabral.  One would have been motivated to do so, in order to provide user with improved alternative(s).  In the instant case, Stephens, Cabral evidently discloses allocating computational capacity to autonomous driving vehicles.  Cabral is merely relied upon to illustrate the additional functionality of selecting an alternative route in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 8 – Stephens, Cabral discloses the limitations of Claim 4. Cabral further discloses: wherein selecting, by the computing system, the route from the base route and the one or more alternative routes comprises: 
	determining, by the computing system, a difference in travel time between the base route and each of the one or more alternative routes; and {see at least fig12, fig13, [0076]-[0077]}   
	selecting, by the computing system, a route from the base route and the one or more alternative routes for navigation by the autonomous vehicle based at least in part on the respective estimated gains associated with the one or more alternative routes and the difference in travel time between the base route and each of the one or more alternative routes. {see at least fig12, fig13, [0076]-[0077]; fig7, rc712, rc714, [0066] selecting alternative route}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Stephens, Cabral to include additional elements of Cabral.  One would have been motivated to do so, in order to provide user with improved alternative(s).  In the instant case, Stephens, Cabral evidently discloses allocating computational capacity to autonomous driving vehicles.  Cabral is merely relied upon to illustrate the additional functionality of selecting an alternative route in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 9 – Stephens, Cabral discloses the limitations of Claim 4. Cabral further discloses: 	
	determining, by the computing system and for the current or forecasted route, an estimated gain associated with the allocation of the computational load difference to processing operations associated with participation in the distributed ledger; and {see at least fig12, fig13, [0076]-[0077], (based on the broadest reasonable interpretation requirement (see MPEP 2111), Examiner construes distances and travel time as being indicative of costs in a direct proportion); fig4, [0053] minimize energy consumption for gasoline vehicles (reads on reducing costs)}   
	modifying, by the computing system, a route cost associated with the current or forecasted route based on the estimated gain. {see at least fig12, fig13, [0076]-[0077]; fig7, rc712, rc714, [0066] selecting alternative route (selecting the alternative (i.e. better) route reads on modifying (i.e. improved costs)   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Stephens, Cabral to include additional elements of Cabral.  One would have been motivated to do so, in order to provide user with improved alternative(s).  In the instant case, Stephens, Cabral evidently discloses allocating computational capacity to autonomous driving vehicles.  Cabral is merely relied upon to illustrate the additional functionality of changing route costs in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 10 – Stephens, Cabral discloses the limitations of Claim 1. Stephens further discloses: wherein allocating, by the computing system, at least a portion of the amount of excess computational capacity of each autonomous vehicle of the one or more autonomous vehicles further comprises 
	pooling, by the computing system, the amount of excess computational capacity of each autonomous vehicle of the one or more autonomous vehicles in a distributed ledger processing pool for processing associated with participation in a distributed ledger. {see at least [0035] “Compute tasks 276 may be selected from one or more sources. For example, compute tasks 276 may be selected from one or more blockchain networks 282 or mining pools 283”, “Management server 150 may be configured to select compute task 276 directly from one or more blockchain networks 282 (e.g., Bitcoin, Ethereum, Litecoin) or indirectly through mining pools 283. Mining pools 283 share work and distribute rewards to members, often based on the amount of computation performed by each member. In one example embodiment, the management server 150 acts as its own Bitcoin mining pool and changes a value in the Bitcoin coinbase message for each smart device to which compute tasks are assigned.”}   

Regarding Claim 11 – Stephens, Cabral discloses the limitations of Claim 1. Stephens further discloses:
	wherein the processing associated with participation in a distributed ledger comprises performing hash operations on a block in a cryptographic blockchain. {see at least [0035] “In response to ready for work messages 274 (or after a subsequent ready for work determination as noted above), management server 150 may be configured to send selected compute tasks 276 to smart device 120A via network connections 160. Compute tasks 276 may be selected from one or more sources. For example, compute tasks 276 may be selected from one or more blockchain networks 282 or mining pools 283. One example of this type of compute task 276 is calculating hashes that meet a specified level of difficulty for the particular blockchain network 282. Another example is script-based proof of work used by cryptocurrencies such as Litecoin. These types of compute tasks are common for cryptocurrency blockchain networks such as Bitcoin that are based on proof of work principles. Management server 150 may be configured to select compute task 276 directly from one or more blockchain networks 282 (e.g., Bitcoin, Ethereum, Litecoin) or indirectly through mining pools 283.” (blockchain reads on distributed ledger)}   

Regarding Claim 12 – Stephens, Cabral discloses the limitations of Claim 4. Stephens further discloses:
	wherein determining, by the computing system and for each of the one or more alternative routes, an estimated gain associated with the allocation of the computational load difference is based at least in part on a current or forecasted energy cost. {see at least [0008] task executed based on predicted fuel costs}   

Regarding Claim 13 – Stephens, Cabral discloses the limitations of Claim 5. Stephens further discloses:
	wherein the respective estimated gain associated with each alternative route of the one or more routes comprises one or more user reward points. {see at least [0009] compute manager may determine a predicted reward}   

Regarding Claim 14 – Stephens, Cabral discloses the limitations of Claim 5. Cabral further discloses: 
determining, by the computing system, an actual gain associated with the allocation of the computational load difference to processing operations associated with participation in the distributed ledger; and {see at least fig6, rc606, [0061] determine difference in travel time; fig1, rc156, [0036] traffic database; [0060] travel time encompasses route complexity … “navigation system 100 may use distance information, traffic information, speed limit information, intersection information, weather information, car pool lane information, as well as any other kind of information that may be used to estimate travel times on a route.” (“distance information, traffic information, speed limit information, intersection information, weather information, car pool lane information, as well as any other kind of information” reads on route complexity; fig7, rc702-rc714, [0062]-[0066]} 

Stephens does not disclose, however, Stephens discloses: 
	distributing, by the computing system and to the user, at least some of the respective actual gain associated with the selected route. {see at least [0009] compute manager may determine a predicted reward (rewards reads on distributing gains)}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Stephens, Cabral to include additional elements of Cabral.  One would have been motivated to do so, in order to provide user with information about the gains.  In the instant case, Stephens, Cabral evidently discloses allocating computational capacity to autonomous driving vehicles.  Cabral is merely relied upon to illustrate the additional functionality of calculating an actual gain in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  
Sugimoto et al. (US 2020/0128066 A1) “USING PREDICTIVE ANALYTICS TO DETERMINE EXPECTED USE PATTERNS OF VEHICLES TO RECAPTURE UNDER-UTILIZED COMPUTATIONAL RESOURCES OF VEHICLES” Discloses the limitations of claim 1, including using excess vehicular computing power for participation in a distributed ledger, however the vehicles of Sugimoto are not autonomous vehicles. 
Cyr et al. (US 2020/0284599 A1) “SYSTEMS AND METHODS FOR OPTIMIZING A TRAVEL ROUTE OF A HYBRID-ELECTRIC VEHICLE INSIDE AN EMISSIONS-FREE ZONE” Discloses a system wherein battery levels of autonomous vehicles are monitored, and alternate routes may be provided in the interest of optimizing battery and computing power.
Beaurepaire et al. (US 2020/0209010 A1) “METHOD AND APPARATUS FOR RENDERING A PARKING SEARCH ROUTE” Discloses embodiments where a plurality of potential routes are analyzed in order to determine complexity.
Taha et al. “ROUTE PLANNING CONSIDERATIONS FOR AUTONOMOUS VEHICLES” (IEEE Communications Magazine. 2018) Discloses benefits and effects of optimized route planning tools when applied in conjunction with automated vehicles.

0	US 20150160025 A1	2015-06-11	31	Konig; Felix Godafoss	GENERATING ALTERNATIVE ROUTES A method of generating routes in an area covered by an electronic map is described. The map comprises a plurality of segments representing navigable segments in the area covered by the electronic map, each segment being associated with jam probability data representative of a likelihood of a jam on the segment. The method involves generating a first route between an origin and a destination in the area, and generating at least one alternative route between the origin and destination using the jam probability data associated with the segments in the area. In embodiments jam and non-jam travel time data is used with the jam probability for a segment to obtain a measure of reliability of the segment under given traffic conditions, which is used to generate the alternate route(s).

0	US 20190049257 A1	2019-02-14	16	Westover; Nathan C. et al AUTONOMOUS VEHICLE ROUTING BASED ON CHAOS ASSESSMENT A device and method for autonomous vehicle routing based on chaos assessment are provided. A plurality of route options based on destination objective data relative to current autonomous vehicle position data are generated. For each of the plurality of route options, an associated chaos level may be assessed, and an autonomous cooperability metric may be generated based on the associated chaos level. Autonomous selection of a route option of the plurality of route options is based on a favorable autonomous cooperability metric, and an autonomous mission description data is generated based on the route option that includes the favorable autonomous cooperability metric. The autonomous mission description data may be transmitted for autonomously engaging a destination being defined by the destination objective data.

0	US 20190301885 A1	2019-10-03	13	Lohmann; Niels et al.	Method for Providing a Text-Based Description of at Least One Route for a Journey of a Motor Vehicle, as Well as a Control Device and Motor Vehicle The invention relates to a method for providing a text-based description of at least one route for a journey made by a motor vehicle, wherein: a control device determines route features in respective pre-defined surrounding areas comprising the route; at least some features from among the route features are selected for the description with the aid of a pre-defined selection criterion; the selected route features are arranged in an output order and an output hierarchy with the aid of a pre-defined sorting criterion and are entered in an output list; and a language text forming the description of the at least one route is produced from the output list by means of a text generation system on the basis of pre-defined language generation rules, and is output to a user.

0	US 20100153004 A1	2010-06-17	21	Natsume; Yoshifumi	NAVIGATION SYSTEM, ROUTE RETRIEVAL SERVER AND MOBILE TERMINAL DEVICE, AND ROUTE GUIDING METHOD A mobile terminal device has a display means for indicating a guidance of a route retrieved by a route retrieval means and a GPS receiver means for detecting the present location. A route retrieval server has an operation service information database for collecting and storing the present location of each bus running on bus lines and an alternative route guiding means for evaluating alternative bus route to provide a guidance. When the guided route includes a walking route block, the route retrieving means makes reference to the operation service information database in accordance with the present location of the mobile terminal device to identify bus services which a user of the mobile terminal device can use for retrieving a route alternative to the walking route block, while the alternative route guiding means compares the route data between the alternative route and guided route. When the alternative route is more favorable than the guided route, the alternative route guiding means sends alternative route information indicating presence of the alternative route to the mobile terminal device, displays the guided route on a display means, and indicates the presence of the alternative route.

0	US 20190113353 A1	2019-04-18	30	Shimizu; Takayuki et al.	Optimizing a Route Selection for a Highly Autonomous Vehicle The disclosure includes embodiments for optimizing a route selection for a highly autonomous vehicle (“HAV”) which provides an automated driving service. In some embodiments, a method includes: generating a set of candidate routes for a journey; aggregating external data describing one or more external factors which limit an availability of the automated driving service while traveling along the candidate routes; determining a first value for an optimal degree of automation for traveling the journey based on a condition of the driver and the preferences of the driver; determining a plurality of second values for a plurality of possible degrees of automation for each candidate route based on the external data; and selecting an optimum route from the set of candidate routes by comparing the first value to the plurality of second values to determine which of the candidate routes has a second value which is closest to the first value. 

10	US 20200200552 A1	2020-06-25	19	Sood; Anav et al.	ANALYSIS OF NETWORK EFFECTS OF AVOIDANCE AREAS ON ROUTING A computing system that analyzes the network effects of avoidance areas on autonomous vehicle routing is described herein. The computing system includes a data store that comprises a set of avoidance areas through which the autonomous vehicle is prohibited from being routed. A routing system generates an initial route from a source location to a target location irrespective of avoidance areas included on the initial route. When a number of avoidance areas on the initial route exceed a predetermined threshold, one or more alternative routes are generated from the source location to the target location that respectively circumvent a corresponding identified avoidance area on the initial route. Metrics are evaluated for the one or more alternative routes and a subset of avoidance areas are outputted to desirably be removed from the set of avoidance areas.

0	US 20180374014 A1	2018-12-27	27	MATSUI; SHUHEI et al. INFORMATION PROCESSING METHOD, INFORMATION PROCESSING SYSTEM, AND RECORDING MEDIUM STORING PROGRAM An information processing method enhancing running efficiency of a passenger transportation vehicle is provided. The information processing method includes acquiring first stop position information indicating a first desired stop position of a first user riding a vehicle and tolerable range information indicating a gap range from the first desired stop position, which the first user tolerates, acquiring second stop position information indicating a second desired stop position of a second user riding the vehicle, deciding the second route based on the first stop position information, tolerable range information, and second stop position information, transmitting an inquiry of whether the second route is approved to an apparatus controlled by the first user, or assigning a benefit or the cost to the first user in a case of receiving a response indicating that the second route is approved or not approved from the apparatus.

0	US 20210239476 A1	2021-08-05	19	DUYM; Stefaan et al.	Methods and Devices Arranged for Routing Autonomous Driving The present invention is directed to a method and to a device for determining routes for autonomous driving. The following steps are executed; computing K alternative routes from a route source to a route destination; evaluating each one of the K alternative routes, wherein the evaluating comprises determining a Pareto front of the K alternative routes, wherein the Pareto front of the K alternative routes comprises a set of Pareto-optimized routes that are Pareto-optimized with regard to route constraints comprising travel time T, manual driving time T.sub.M, and transition count M that indicates a count of transitions from the autonomous driving to a manual driving in a route; if the set of Pareto-optimized routes comprises more than P routes, reducing number of Pareto-optimized routes in the set of Pareto-optimized routes to P; and outputting the Pareto-optimized routes of the set of Pareto-optimized routes as the determined routes for autonomous driving.

0	US 20080319645 A1	2008-12-25	23	Kumagai; Masatoshi et al.	ROUTE SEARCHING METHOD AND ROUTE SEARCHING SYSTEM It is an object of the present invention to provide a route searching which can reflect know-how such as easiness of running included in the probe car data in an entire route from departure place to destination. A center device detects main branch nodes from probe car data received from an in-vehicle terminal device by means of a main branch node detecting section. A probe car data dividing section divides the probe car data into probe segments by the main branch nodes. A route dividing section divides an initial route generated by a initial route generating section based on specified departure place and destination, and a derived route generating section substitutes probe segments for the divided routes so as to generate derived routes. The route selecting section scores the derived routes and select one so as to provide a recommended route in which know-how such as easiness of running included in the probe car data is reflected.



Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner partially agrees.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
Applicant submits “For example, Applicant respectfully submits that Stephens does not unambiguously disclose "determining ... the current or forecasted computational load of the autonomous vehicle," let alone any such load "based at least in part on the complexity associated with navigating the current or forecasted route," as claimed in amended claim 1.” Examiner agrees. Nevertheless, Stephens disclose:   
determining, by the computing system, the current or forecasted computational load of the autonomous vehicle … {see at least [0008]-0010] the compute manager determines a current route (reads on determining the computational load) based on certain conditions}  

Cabral discloses: 
… based at least in part on the complexity associated with navigating the current or forecasted route. {see at least fig1, rc156, [0036] traffic database; [0060] travel time encompasses route complexity … “navigation system 100 may use distance information, traffic information, speed limit information, intersection information, weather information, car pool lane information, as well as any other kind of information that may be used to estimate travel times on a route.” (“distance information, traffic information, speed limit information, intersection information, weather information, car pool lane information, as well as any other kind of information” reads on route complexity}

Therefore, Stephens, Cabral discloses the claim limitation. 


The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.



Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622